Citation Nr: 1106752	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
the service-connected depressive disorder, not otherwise 
specified.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the RO.  

As the claim for an increased rating involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran is service-connected for depressive disorder, not 
otherwise specified, currently rated 10 percent, effective on 
July 2, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 9435.  

He asserts that he is entitled to a higher initial rating, and 
asserts that the evaluation assigned for his service-connected 
psychiatric disability does not accurately reflect his current 
level of social and industrial impairment.  

Notably, the VA treatment records, dated from October 2006 to 
November 2009, show findings of chronic depression, decreased 
energy, suicidal ideation, reduced memory and concentration, 
increased irritability, difficulty making decisions, reduced 
libido, social isolation, mood mildly dysthymic, sadness, 
frustration, restricted affect, dysphoric mood, pain 
catastrophizing scale (PCS) in the 81st percentile rank relative 
to chronic pain norms reflecting high levels of pain related 
worry, rumination, helplessness, and magnification, McGill pain 
questionnaire showing no evidence for pain overendorsement, Beck 
Depression Inventory (BDI) results characterized as severe, and 
diagnoses of recurrent, severe major depression, recurrent major 
depressive disorder without psychotic features, generalized 
anxiety disorder, for which he has been treated, on and off, with 
various medications.  

The Veteran was last afforded a VA mental disorders examination 
in March 2008, when he was diagnosed with adjustment disorder 
with depressed mood in remission, alcohol abuse and difficulty 
with temper.  

Significantly, a June 2008 VA clinical psychologist noted that 
the Veteran was only evaluated at 10 percent for his depression, 
but suspected that given the severity and duration of the 
Veteran's depression, that he would be eligible for an increase.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

VA's duty to assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  

Hence, in light of the Veteran's assertions that his psychiatric 
disability has worsened since the March 2008 VA examination, 
along with VA treatment records reflecting psychiatric symptoms 
characterized as severe, he should be scheduled for another 
examination in order to evaluate the current severity of his 
service-connected psychiatric disability.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  In this regard, the Board notes that the record reveals 
that the Veteran receives treatment through the Clarksburg VA 
Medical Center (VAMC).  

The VA treatment records from that facility, dated through to 
November 2009, have been associated with the record.  Any 
additional records should be obtained and associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of any 
outstanding records referable to VA 
treatment rendered the Veteran for the 
service-connected psychiatric disability 
since November 2009.  All such available 
records not previously procured should be 
obtained and associated with the claims 
folder.  All available records and/or 
responses received should be associated 
with the claims file.  The Veteran also 
should be informed that he may submit other 
medical evidence to support his claim for 
increase.

2.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected depressive disorder, not 
otherwise specified.  Prior to examining 
the Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  All necessary 
diagnostic testing should be performed, and 
all clinical findings should be reported in 
detail.  The examiner should set forth in 
the examination report all examination 
findings and the complete rationale for any 
conclusions reached.  Specific information 
is needed to assess the severity of the 
disability.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and the examination report should 
include a detailed account of all pathology 
found to be present.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for an increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish a fully responsive Supplemental 
Statement of the Case to the Veteran and 
his representative and afford them with a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  




